 
Exhibit 10.2
 
 


CCH II, LLC,
CCH II CAPITAL CORP.,
and
CHARTER COMMUNICATIONS HOLDINGS, LLC


 
$364,197,000
 
NOTES (as defined below)
 
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
 
 
July 2, 2008
 
Banc of America Securities LLC
Citigroup Global Markets Inc.
As representatives (“Representatives”) of the holders
c/o Banc of America Securities LLC
9 West 57th Street, 6th Floor
New York, New York  10019
 
Ladies and Gentlemen:
 
CCH II, LLC, a Delaware limited liability company and CCH II Capital Corp., a
Delaware corporation (collectively, the “Issuers”) propose to issue $364,197,000
of their 10.25% Senior Notes due 2013 (the “Notes”) in exchange for certain of
the Issuers’ outstanding 10.25% Senior Notes due 2010 (the “Old Notes”) (the
“Original Exchange Offer”) upon the terms set forth in the Dealer Manager
Agreement (the “Dealer Manager Agreement”), dated May 29, 2008, among the
Issuers, Charter Communications Holdings, LLC, a Delaware limited liability
company (“Charter Holdings”), and you, the Dealer Managers (as defined in the
Dealer Manager Agreement), relating to the Original Exchange Offer.  Unless the
context otherwise requires, all references to “Notes” include the related Note
Guarantee (as defined below) and all references to “Issuers” include Charter
Holdings, in its capacity as guarantor of the Notes.  The Notes are to be issued
under the Indenture, dated as of September 14, 2006 ( as supplemented, including
pursuant to the supplemental indenture dated the date hereof the “Indenture”),
between the Issuers and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”).  The Issuers agree with you for your benefit and the
benefit of the holders (as defined herein) from time to time of the Registrable
Securities (as defined herein) as follows:
 
1. Certain Definitions.  For purposes of this Exchange and Registration Rights
Agreement, the following terms shall have the following respective meanings:
 
“Agreement” shall mean this Exchange and Registration Rights Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Base Interest” shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indenture, without giving effect to the
provisions of this Exchange and Registration Rights Agreement.
 
The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.
 
“Charter Holdings” shall have the meaning set forth in the preamble.
 
“Closing Date” shall mean July 2, 2008.
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
“Consummate” shall mean the occurrence of (i) the filing and effectiveness under
the Securities Act of an Exchange Offer Registration Statement relating to the
Exchange Notes to be issued in such Exchange Offer, (ii) the maintenance of such
Registration Statement continuously effective and the keeping of such Exchange
Offer open for a period not less than the minimum period required pursuant to
Section 2(a) hereof, and (iii) the delivery by the Issuers to the Registrar
under the Indenture of Exchange Notes in the same aggregate principal amount as
the aggregate principal amount of Registrable Securities that were tendered by
Holders thereof pursuant to such Exchange Offer.
 
“Dealer Manager Agreement” shall have the meaning set forth in the preamble
hereto.
 
“Effective Time,” in the case of (i) an Exchange Offer Registration, shall mean
the time and date as of which the Commission declares the Exchange Offer
Registration Statement effective or as of which the Exchange Offer Registration
Statement otherwise becomes effective and (ii) a Shelf Registration, shall mean
the time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective.
 
“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(ii) or 3(e)(iii) hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.
 
“Exchange Date” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Exchange Notes” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.
 

 
 

--------------------------------------------------------------------------------

 

“Exchange Offer Registration” shall have the meaning assigned thereto in Section
3(c) hereof.
 
“Exchange Offer Registration Statement” shall have the meaning assigned thereto
in Section 2(a) hereof.
 
“Exchanging Dealer” shall have the meaning assigned thereto in Section 6(a)
hereof.
 
“Freely Tradable” shall mean, with respect to a Note, a Note that at any time of
determination (i) may be resold to the public in accordance with Rule 144 under
the Securities Act or any successor provision thereof without regard to volume,
manner of sale or any other restrictions contained in Rule 144 (other than the
holding period requirement in paragraph (d)(1)(ii) of Rule 144 so long as such
holding period requirement is satisfied at such time of determination) and (ii)
does not bear any restrictive legends relating to the Securities Act.
 
The term “holder” shall mean, unless the context otherwise indicates, each of
the holders and other persons who acquire Registrable Securities from time to
time (including, without limitation, any successors or assigns), in each case
for so long as such person is a registered holder of any Registrable Securities.
 
“Indenture” shall have the meaning set forth in the preamble hereto.
 
 “Issuers” shall have the meaning set forth in the preamble hereto.
 
“Losses” shall have the meaning assigned thereto in Section 6(d) hereof.
 
“Note Guarantee” means, in respect of any Notes or Exchange Notes, the related
guarantee thereof by Charter Holdings.
 
“Notes” shall have the meaning set forth in the preamble hereto.  Unless the
context otherwise requires, all references to a “Note” or “Notes” include the
related Note Guarantee.
 
“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.
 
“Original Exchange Offer” shall have the meaning set forth in the preamble
hereto.
 
The term “person” shall mean a corporation, association, partnership,
organization, limited liability company, business, individual, government or
political subdivision thereof or governmental agency.
 
“Registrable Securities” shall mean the Notes (and to the extent set forth in
clause (i) of this paragraph and in Section 2(d), certain Exchange Notes);
provided, however, that a Note or Exchange Note shall cease to be a Registrable
Security when (i) in the circumstances contemplated by Section 2(a) hereof, such
Note has been exchanged for an Exchange Note in the Exchange Offer as
contemplated in Section 2(a) hereof (provided that any Exchange Note that,
 

--------------------------------------------------------------------------------


 
pursuant to the penultimate sentence of Section 2(a), is included in a
prospectus for use in connection with resales by broker-dealers shall be deemed
to be a Registrable Security with respect to Sections 5, 6 and 9 hereof until
resale of such Registrable Security has been effected within the period referred
to in Section 2(a)(y)); (ii) in the circumstances contemplated by Section 2(b)
hereof, a Shelf Registration Statement registering such Note or Exchange Note
under the Securities Act has been declared or becomes effective and such Note or
Exchange Note has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) such Note is Freely Tradable; or (v) such Note or Exchange Note
shall cease to be outstanding.
 
“Registrar” shall mean the registrar under the Indenture.
 
“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.
 
“Registration Default Period” shall have the meaning assigned thereto in Section
2(c) thereof.
 
“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.
 
“Registration Trigger Date” shall mean the 370th day after the Closing Date.
 
“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Restricted Holder” shall mean (i) a holder that is an affiliate of the Issuers
within the meaning of Rule 405, (ii) a holder who acquires Exchange Notes
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Notes and (iv) a holder that is a
broker-dealer, but only with respect to Exchange Notes received by such
broker-dealer pursuant to the Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Issuers.
 
“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.
 
“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.
 
“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.
 
“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.
 

 
 

--------------------------------------------------------------------------------

 

“Transfer Restricted Notes” shall have the meaning assigned thereto in Section
2(c) hereof.
 
“Trustee” shall have the meaning set forth in the preamble hereto.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.
 
Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.
 
2. Registration Under the Securities Act.
 
(a) Except as set forth in Section 2(b) below, the Issuers agree to file under
the Securities Act, one or more registration statements relating to an offer to
exchange (such registration statements, collectively, the “Exchange Offer
Registration Statement”, and such offer, the “Exchange Offer”) any and all of
the Notes, including the related Note Guarantee, for a like aggregate principal
amount of notes issued by the Issuers, which notes are substantially identical
in all material respects to the Notes (and are entitled to the benefits of the
Indenture which has been qualified under the Trust Indenture Act), except that
they have been registered pursuant to an effective registration statement under
the Securities Act and do not contain provisions for the additional interest
contemplated in Section 2(c) below (such notes, collectively, the “Exchange
Notes”).  Unless the context otherwise requires, all references to an “Exchange
Note” or “Exchange Notes” include the related Note Guarantee.  The Issuers shall
use commercially reasonable best efforts to Consummate the Exchange Offer with
respect to the Notes registered pursuant to such Exchange Offer Registration
Statement not later than 370 days following the Closing Date (the “Exchange
Date”); provided, however, that the Issuers shall not be required to Consummate
such Exchange Offer if all of the Notes are Freely Tradable (other than such
Notes held by affiliates of the Issuers) on the Exchange Date.  The Issuers
further agree to use their commercially reasonable best efforts to hold the
Exchange Offer open for at least 20 business days (calculated in accordance with
the Exchange Act) and exchange the Exchange Notes for all Registrable Securities
that have been properly tendered and not withdrawn on or prior to the expiration
of the Exchange Offer.  If required to Consummate the Exchange Offer, the
Issuers agree (x) to include in the Exchange Offer Registration Statement a
prospectus for use in any resales by any holder of Exchange Notes that is a
broker-dealer and (y) to keep such Exchange Offer Registration Statement
effective for a period (the “Resale Period”) beginning when Exchange Notes are
first issued in the Exchange Offer and ending upon the earlier of the expiration
of the 180th day after the Exchange Offer has been completed or such time as
such broker-dealers no longer own any Registrable Securities.  With respect to
such Exchange Offer Registration Statement, such holders shall have the benefit
of the rights of indemnification and contribution set forth in Sections 6(a),
(c), (d) and (e) hereof.
 
(b) If (i) on or prior to the time the Exchange Offer is completed existing law
or Commission policy or interpretations are changed such that the Exchange Notes
received by
 

--------------------------------------------------------------------------------


 
holders, other than Restricted Holders, in the Exchange Offer in exchange for
Registrable Securities are not or would not be, upon receipt, transferable by
each such holder without restriction under the Securities Act, (ii) the Exchange
Offer has not been Consummated by the Exchange Date or (iii) the Exchange Offer
is not available to any holder, the Issuers shall, in lieu of (or, in the case
of clause (iii), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file one or more “shelf” registration statements in accordance
with the remainder of this Section 2(b) below, under the Securities Act with
respect to any Registrable Securities that are outstanding on the Exchange
Date.  The Issuers shall, on or prior to the later of (x) the Exchange Date and
(y) 30 days after the time such obligation to file arises, file one or more
“shelf” registration statements providing for the registration of, and the sale
on a continuous or delayed basis by the holders of, all the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission (such filing, the “Shelf Registration” and such registration
statements, collectively, the “Shelf Registration Statement”).  The Issuers
agree to use their commercially reasonable best efforts (x) to cause the Shelf
Registration Statement to become or be declared effective by the Commission on
or prior to 30 days after such obligation to file arises and to keep such Shelf
Registration Statement continuously effective for a period ending on the earlier
of (i) the one year anniversary of the Effective Time or (ii) such time as there
are no longer any Registrable Securities outstanding; provided, however, that no
holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement or to use the prospectus forming a part thereof for
resales of Registrable Securities unless such holder is an Electing Holder, and
(y) after the Effective Time of the Shelf Registration Statement, promptly upon
the request of any holder of Registrable Securities that is not then an Electing
Holder, to take any action reasonably necessary to enable such holder to use the
prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify such holder as a
selling securityholder in the Shelf Registration Statement; provided, however,
that nothing in this clause (y) shall relieve any such holder of the obligation
to return a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(iii) hereof.  The Issuers further agree to
supplement or make amendments to the Shelf Registration Statement, as and when
required by the rules, regulations or instructions applicable to the
registration form used by the Issuers for such Shelf Registration Statement or
by the Securities Act for shelf registration, and the Issuers agree to furnish
to each Electing Holder copies of any such supplement or amendment prior to its
being used or promptly following its filing with the Commission.
 
(c) In the event the Notes are not Freely Tradable on the Exchange Date and
either (i) the Exchange Offer with respect to the Notes has not been
Consummated; (ii) a Shelf Registration Statement with respect to the Notes, if
required hereby, has not been declared effective by the Commission on or before
the Exchange Date; (iii) any Exchange Offer Registration Statement or Shelf
Registration Statement required by Section 2(a) or Section 2(b) hereof has not
been filed; or (iv) any Exchange Offer Registration Statement or Shelf
Registration Statement required by Section 2(a) or 2(b) hereof is filed and
becomes or is declared effective but shall thereafter either be withdrawn by
either of the Issuers or shall become subject to an effective stop order issued
pursuant to Section 8(d) of the Securities Act suspending the effectiveness of
such registration statement (except as specifically permitted herein) without
being succeeded immediately by an additional registration statement filed and
declared effective (each such event referred to in clauses (i) through (iv), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then, as
 

--------------------------------------------------------------------------------


 
liquidated damages for such Registration Default, subject to the provisions of
Section 9(b), special interest (“Special Interest”), in addition to the Base
Interest, shall accrue on the aggregate principal amount of the outstanding
Transfer Restricted Notes (as defined below) affected by such Registration
Default at a per annum rate of 0.25% for the first 90 days of the Registration
Default Period, at a per annum rate of 0.50% for the second 90 days of the
Registration Default Period, at a per annum rate of 0.75% for the third 90 days
of the Registration Default Period and at a per annum rate of 1.00% thereafter
for the remaining portion of the Registration Default Period.  All accrued
Special Interest shall be paid in cash by the Issuers on each Interest Payment
Date (as defined in the Indenture).  The parties hereto agree that the Special
Interest provided for in this Section 2(c) constitutes a reasonable estimate of
the damage that will be suffered by holders of Registrable Securities by reason
of the happening of any Registration Default and, except for the holders’ rights
to specific performance in Section 9(b), shall be the sole and exclusive remedy
of the holders of the Registrable Securities by reason of the happening of any
Registration Default.  For purposes of this Agreement, “Transfer Restricted
Notes” shall mean, with respect to any Registration Default, any Notes or
Exchange Notes which have not ceased being Registrable Securities pursuant to
the definition thereof in Section 1 of this Agreement.
 
(d) If any holder determines that it is not eligible to participate in the
Exchange Offer with respect to the exchange of Registrable Securities
constituting any portion of an unsold allotment, then, at the request of such
holder, subject to any prohibitions or restrictions imposed by any applicable
law or regulations, the Issuers shall use their commercially reasonable efforts
to issue and deliver to such holder, in exchange for such Registrable
Securities, a like principal amount of Exchange Notes.  Such issuance shall not
be deemed to be part of the Exchange Offer.  The Issuers shall use their
commercially reasonable efforts to cause the CUSIP Service Bureau to issue the
same CUSIP number for Exchange Notes described in this Section 2(d) as for
Exchange Notes issued pursuant to the Exchange Offer.  Any such Exchange Notes
shall, at the time of issuance, and subject to the limitations set forth in
Section 1 hereof, constitute Registrable Securities for purposes of this
Agreement (other than Section 2(a) hereof).
 
(e) The Issuers shall use their commercially reasonable best efforts to take all
actions necessary or advisable to be taken by them to ensure that the
transactions contemplated herein are effected as so contemplated in Section 2(a)
or 2(b) hereof.
 
(f) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.
 
3. Registration Procedures.  If the Issuers file a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:
 
(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Issuers shall cause the Indenture to be
qualified under the Trust Indenture Act.
 

 
 

--------------------------------------------------------------------------------

 

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Issuers shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.
 
(c) In connection with the Issuers’ obligations with respect to the registration
of Exchange Notes as contemplated by Section 2(a) (the “Exchange Offer
Registration”); if applicable, the Issuers shall:
 
(i) prepare and file with the Commission an Exchange Offer Registration
Statement on any form which may be utilized by the Issuers and which shall
permit the Exchange Offer and resales of Exchange Notes by broker-dealers during
the Resale Period to be effected as contemplated by Section 2(a), and use their
commercially reasonable best efforts to cause such Exchange Offer Registration
Statement to become or be declared effective on or prior to 30 days prior to the
Exchange Date;
 
(ii) prepare and file with the Commission such amendments and supplements to
such Exchange Offer Registration Statement and the prospectus included therein
as may be necessary to effect and maintain the effectiveness of such Exchange
Offer Registration Statement for the periods and purposes contemplated in
Section 2(a) hereof and as may be required by the applicable rules and
regulations of the Commission and the instructions applicable to the form of
such Exchange Offer Registration Statement, and promptly provide each
broker-dealer holding Exchange Notes with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Notes;
 
(iii) promptly notify the holders, and each broker-dealer that has requested or
received copies of the prospectus included in such registration statement, and
confirm such advice in writing, (A) when such Exchange Offer Registration
Statement or the prospectus included therein or any prospectus amendment or
supplement or post-effective amendment has been filed, and, with respect to such
Exchange Offer Registration Statement or any post-effective amendment, when the
same has become effective, (B) of any comments by the Commission and by the blue
sky or securities commissioner or regulator of any state with respect thereto,
or any request by the Commission for amendments or supplements to such Exchange
Offer Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Offer Registration Statement or the initiation or, to the
knowledge of the Issuers, threatening of any proceedings for that purpose, (D)
if at any time the Representations and Warranties of the Issuers contemplated by
Section 5 hereof cease to be true and correct in all material respects, (E) of
the receipt by the Issuers of any notification with respect to the suspension of
the qualification of the Exchange Notes for sale in any jurisdiction or the
initiation or, to the knowledge of the Issuers, threatening of any proceeding
for such
 

--------------------------------------------------------------------------------


 
purpose, or (F) at any time during the Resale Period when a prospectus is
required to be delivered under the Securities Act, that such Exchange Offer
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act, or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;
 
Upon receiving notice of the occurrence of any of the events listed in this
Section 3(c)(iii), each holder will, upon request by the Issuers in writing,
immediately discontinue disposition of Notes or Exchange Notes pursuant to a
Registration Statement until such holder’s receipt of copies of the supplemented
or amended prospectus contemplated by Section 3(c)(iv) or until it is advised in
writing by the Issuers that use of the applicable prospectus may resume, and, if
so directed by the Issuers, such holder will deliver to the Issuers (at the
Issuers’ expense) all copies in such holder’s possession, other than permanent
file copies, of the prospectus covering such Notes or Exchange Notes that was
current at the time of receipt of such notice.
 
(iv) in the event that the Issuers would be required, pursuant to Section
3(c)(iii)(E) above, to notify the holders and any broker-dealers holding
Exchange Notes, the Issuers shall prepare and furnish to each such holder a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of such Exchange Notes during the Resale
Period, such prospectus conforms in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and each holder hereby
agrees to suspend use of the prospectus until the Issuers have amended or
supplemented the prospectus to correct such misstatement or omission;
 
(v) use their commercially reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of such Exchange Offer Registration
Statement or any post-effective amendment thereto as soon as practicable;
 
(vi) use their commercially reasonable best efforts to (A) register or qualify
the Exchange Notes under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, (B) keep such registrations or qualifications in effect
and comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions until the expiration of the Resale Period
and (C) take any and all other actions as may be reasonably necessary or
advisable to enable each broker-dealer holding Exchange Notes to consummate the
disposition thereof in such jurisdictions; provided, however, that neither of
the Issuers shall be required for any such purpose to (1) qualify as a foreign
corporation or limited
 

--------------------------------------------------------------------------------


 
liability company, as the case may be, in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section
3(c)(vi), (2) consent to general service of process in any such jurisdiction or
(3) make any changes to its certificate of incorporation or by-laws (or other
organizational document) or any agreement between it and holders of its
ownership interests;
 
(vii) use their commercially reasonable best efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Exchange Offer Registration, the
Exchange Offer and the offering and sale of Exchange Notes by broker-dealers
during the Resale Period;
 
(viii) provide a CUSIP number for all Exchange Notes, not later than the
applicable Effective Time;
 
(ix) comply with all applicable rules and regulations of the Commission, and
make generally available to their securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange Offer
Registration Statement, an earning statement of CCH II, LLC and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the CCH II, LLC, Rule 158 thereunder);
 
(x) mail to each holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;
 
(xi) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan in New York City, which may be the Trustee, any new
trustee under the Indenture, or an affiliate of any of them;
 
(xii) permit holders to withdraw tendered Notes at any time prior to the close
of business, New York time, on the last business day on which the Exchange Offer
is open;
 
(xiii) prior to the Effective Time, provide a supplemental letter to the
Commission (i) stating that the Issuers are conducting the Exchange Offer in
reliance on the position of the Commission in Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991) and (ii) including a representation that the Issuers have not entered into
any arrangement or understanding with any person to distribute the Exchange
Notes to be received in the Exchange Offer and that, to the best of the Issuers’
information and belief, each holder participating in the Exchange Offer is
acquiring the Exchange Notes in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the Exchange Notes;
 
(xiv) provide the Representatives, in advance of filing thereof with the
Commission, a draft of such Exchange Offer Registration Statement substantially
in the form to be filed with the Commission, each prospectus included therein or
 

--------------------------------------------------------------------------------


 
 
filed with the Commission and each amendment or supplement thereto (including
any documents incorporated by reference therein after the initial filing), and
shall use their commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as are reasonably
proposed;
 
(xv) if requested by a holder, promptly incorporate in the prospectus contained
in the Exchange Offer Registration Statement such information as is required by
the applicable rules and regulations of the Commission, and as such holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including, without limitation, information (i) with
respect to the principal amount of Registrable Securities being sold by such
holder, the name and description of such holder, agent or underwriter, the
offering price of such Registrable Securities, and any discount, commission or
other compensation payable in respect thereof and the purchase price being paid
therefor by such underwriters and (ii) with respect to any other material terms
of the offering of the Registrable Securities to be sold by such holder; and
make all required filings of such prospectus supplement or post-effective
amendment upon notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and
 
(xvi) for a reasonable period prior to the filing of such Exchange Offer
Registration Statement, make available at reasonable times at the Issuers’
principal place of business, or such other reasonable place for inspection by
holders such financial and other relevant information and books and records of
each of the Issuers, each of their subsidiaries and, as relevant, Charter
Holdings, and cause each of their officers, employees, counsel and independent
certified public accountants, to supply all relevant information and to respond
to such inquiries, as shall be reasonably necessary, in the judgment of the
holders’ counsel, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that each such party shall
be required to maintain in confidence and not to disclose to any other person
any information or records reasonably designated by the Issuers as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such registration statement or
otherwise, except as a result of a breach of this or any other obligation of
confidentiality to the Issuers), or (B) such person shall be required to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Issuers prompt prior written notice of such requirement), or (C) such
information is required to be set forth in such Exchange Offer Registration
Statement or the prospectus included therein or in an amendment to such Exchange
Offer Registration Statement or an amendment or supplement to such prospectus in
order that such Exchange Offer Registration Statement, prospectus, amendment or
supplement, as the case may be, will comply with applicable requirements of the
federal securities laws and the rules and regulations of the Commission and will
not cotain an untrue statement of a material fact or omit to state therein a
material fact required to be stated therein or necessary to make the statements
therein not mis-
 

--------------------------------------------------------------------------------

 
leading in light of the circumstances then existing, provided further, however,
that notwithstanding anything to the contrary in this clause (xvi), any such
person (and each employee, representative, or other agent of such person) may
disclose to any and all persons, without limitation, the U.S. tax treatment and
any facts that may be relevant to the tax structure of the matters covered by
and relating to this Agreement (including opinions or other tax analysis that
are provided to such party relating to such tax treatment and tax structure);
provided, however, that no person (and no employee, representative, or other
agent of any person) shall disclose any other information that is not relevant
to understanding the tax treatment and tax structure of the matters covered by
and relating to this Agreement (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any other information to the extent that such non-disclosure is reasonably
necessary in order to comply with applicable securities law.
 
(d) As soon as practicable after the close of the Exchange Offer, the Issuers
shall:
 
(i) accept for exchange all Registrable Securities tendered and not validly
withdrawn pursuant to the Exchange Offer;
 
(ii) deliver to the Trustee for cancellation all Notes so accepted for exchange;
and
 
(iii) cause the Trustee promptly to authenticate and deliver to each holder a
principal amount of Exchange Notes equal to the principal amount of the
Registrable Securities of such holder so accepted for exchange.
 
(e) In connection with the Issuers’ obligations with respect to the Shelf
Registration, if applicable, the Issuers shall, as soon as practicable (or as
otherwise specified):
 
(i) prepare and file with the Commission within the time periods specified in
Section 2(b), a Shelf Registration Statement on any form which may be utilized
by the Issuers and which shall register all the Registrable Securities for
resale by the holders thereof in accordance with such method or methods of
disposition as may be specified by such of the holders as, from time to time,
may be Electing Holders and use their reasonable best efforts to cause such
Shelf Registration Statement to become or be declared effective within the time
periods specified in Section 2(b);
 
(ii) not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Registrable Securities; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Issuers by the deadline for
response
 

--------------------------------------------------------------------------------


 
 
set forth therein; provided, however, holders of Registrable Securities shall
have at least 20 calendar days from the date on which the Notice and
Questionnaire is first mailed to such holders to return a completed and signed
Notice and Questionnaire to the Issuers;
 
(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Issuers shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Issuers;
 
(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) and as may
be required by the applicable rules and regulations of the Commission and the
instructions applicable to the form of such Shelf Registration Statement, and
furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission;
 
(v) comply with the provisions of the Securities Act with respect to the
disposition of all the Registrable Securities covered by such Shelf Registration
Statement in accordance with the intended methods of disposition by the Electing
Holders provided for in such Shelf Registration Statement;
 
(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Exchange and Registration Rights Agreement, shall include a
person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act), if any, thereof, (C) any sales or placement agent therefor, (D)
counsel for any such underwriter or agent, (E) not more than one counsel for all
the Electing Holders and (F) the Representatives, in advance of filing thereof
with the Commission, a draft of such Shelf Registration Statement, each
prospectus included therein or filed with the Commission and each amendment or
supplement thereto (including any documents incorporated by reference therein
after the initial filing), in each case in substantially the form to be filed
with the Commission, and shall use their commercially reasonable efforts to
reflect in each such document, when so filed with the Commission, such comments
as are reasonably proposed;
 
(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Issuers’ principal place of business, or such other
reasonable place for inspection by the persons referred to in Section 3(e)(vi)
who shall certify to the Issuers that they have a current intention to sell the
Registrable Securities
 

--------------------------------------------------------------------------------

 
pursuant to the Shelf Registration such financial and other relevant information
and books and records of each of the Issuers, each of their subsidiaries and, as
relevant, Charter Holdings, and cause each of their officers, employees, counsel
and independent certified public accountants to supply all relevant information
and to respond to such inquiries, as shall be reasonably necessary, in the
judgment of the respective counsel referred to in such Section, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other person any information or records
reasonably designated by the Issuers as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in such registration statement or otherwise, except as a result of a
breach of this or any other obligation of confidentiality to the Issuers), or
(B) such person shall be required so to disclose such information pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such person shall have given the Issuers prompt prior written notice
of such requirement), or (C) such information is required to be set forth in
such Shelf Registration Statement or the prospectus included therein or in an
amendment to such Shelf Registration Statement or an amendment or supplement to
such prospectus in order that such Shelf Registration Statement, prospectus,
amendment or supplement, as the case may be, will comply with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and will not contain an untrue statement of a material fact or omit
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;
 
(viii) promptly notify each of the holders, the Electing Holders, any sales or
placement agent therefor and any underwriter thereof (which notification may be
made through any managing underwriter that is a representative of such
underwriter for such purpose) and confirm such advice in writing, (A) when such
Shelf Registration Statement or the prospectus included therein or any
prospectus amendment or supplement or post-effective amendment has been filed,
and, with respect to such Shelf Registration Statement or any post-effective
amendment, when the same has become effective, (B) of any comments by the
Commission and by the blue sky or securities commissioner or regulator of any
state with respect thereto, or any request by the Commission for amendments or
supplements to such Shelf Registration Statement or prospectus or for additional
information, (C) of the issuance by the Commission of any stop order suspending
the effectiveness of such Shelf Registration Statement or the initiation or, to
the knowledge of the Issuers, threatening of any proceedings for that purpose,
(D) if at any time the representations and warranties of the Issuers
contemplated by Section 3(e)(xvii) or Section 5 hereof cease to be true and
correct in all material respects, (E) of the receipt by the Issuers of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or, to the
knowledge of the Issuers, threatening of any proceeding for such purpose, or (F)
if at any time when a prospectus is required to be delivered
 

--------------------------------------------------------------------------------

 
 
under the Securities Act, that such Shelf Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act, or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(ix) use their commercially reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of such Shelf Registration Statement or
any post-effective amendment thereto as soon as practicable;
 
(x) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission, and as such managing
underwriter or underwriters, such agent or such Electing Holder specifies should
be included therein relating to the terms of the sale of such Registrable
Securities, including, without limitation, information (i) with respect to the
principal amount of Registrable Securities being sold by such Electing Holder or
agent or to any underwriters, the name and description of such Electing Holder,
agent or underwriter, the offering price of such Registrable Securities, and any
discount, commission or other compensation payable in respect thereof and the
purchase price being paid therefor by such underwriters and (ii) with respect to
any other material terms of the offering of the Registrable Securities to be
sold by such Electing Holder or agent or to such underwriters; and make all
required filings of such prospectus supplement or post-effective amendment upon
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment;
 
(xi) furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(e)(vi) hereof an executed copy (or, in the case of an Electing
Holder, a conformed copy) of such Shelf Registration Statement, each such
amendment and supplement thereto (in each case including all exhibits thereto
(in the case of an Electing Holder of Registrable Securities, upon request) and
documents incorporated by reference therein) and such number of copies of such
Shelf Registration Statement (excluding exhibits thereto and documents
incorporated by reference therein unless specifically so requested by such
Electing Holder, agent or underwriter, as the case may be) and of the prospectus
included in such Shelf Registration Statement (including, without limitation,
each preliminary prospectus and any summary prospectus), in conformity in all
material respects with the applicable requirements of the Securities Act and the
Trust Indenture Act, and such other documents, as such Electing Holder, agent,
if any, and underwriter, if any, may reasonably request in order to facilitate
the offering and disposition of the Registrable Securities owned by such
Electing Holder, offered or sold by such agent or underwritten by such
underwriter and to permit such Electing Holder, agent and underwriter to satisfy
the prospectus delivery requirements of the Securities Act; and the Issuers
hereby consent to the use of such prospectus (including,
 

--------------------------------------------------------------------------------


 
without limitation, such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder and by any such agent and
underwriter, in each case in the form most recently provided to such person by
the Issuers, in connection with the offering and sale of the Registrable
Securities covered by the prospectus (including, without limitation, such
preliminary and summary prospectus) or any supplement or amendment thereto;
 
(xii) use their commercially reasonable best efforts to (A) register or qualify
the Registrable Securities to be included in such Shelf Registration Statement
under such securities laws or blue sky laws of such jurisdictions as any
Electing Holder and each placement or sales agent, if any, therefor and
underwriter, if any, thereof shall reasonably request, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions during the period the Shelf Registration is required to remain
effective under Section 2(b) above and for so long as may be necessary to enable
any such Electing Holder, agent or underwriter to complete its distribution of
Notes pursuant to such Shelf Registration Statement and (C) take any and all
other actions as may be reasonably necessary or advisable to enable each such
Electing Holder, agent, if any, and underwriter, if any, to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that none of the Issuers shall be required for any such purpose to (1)
qualify as a foreign corporation or limited liability company, as the case may
be, in any jurisdiction wherein it would not otherwise be required to qualify
but for the requirements of this Section 3(d)(xii), (2) consent to general
service of process in any such jurisdiction or (3) make any changes to its
certificate of incorporation or by-laws (or other organizational document) or
any agreement between it and holders of its ownership interests;
 
(xiii) use their commercially reasonable best efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
 
(xiv) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall not bear any
restrictive legends; and, in the case of an underwritten offering, enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two business days prior to any
sale of the Registrable Securities;
 
(xv) provide a CUSIP number for all Registrable Securities, not later than the
applicable Effective Time;

 
 

--------------------------------------------------------------------------------

 

 
(xvi) enter into one or more underwriting agreements, engagement letters, agency
agreements, “best efforts” underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution (but no less favorable than those set forth in Section 6 with
respect to all parties indemnified under Section 6), unless such provisions are
acceptable to Electing Holders of at least 50% in aggregate principal amount and
any managing underwriters, and take such other actions in connection therewith
as any Electing Holders of at least 20% in aggregate principal amount of the
Registrable Securities at the time outstanding shall request in order to
expedite or facilitate the disposition of such Registrable Securities;
 
(xvii) whether or not an agreement of the type referred to in Section 3(e)(xvi)
hereof is entered into, and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable to the Shelf Registration; (B) obtain an
opinion of counsel to the Issuers in customary form, subject to customary
limitations, assumptions and exclusions, and covering such matters, of the type
customarily covered by such an opinion, as the managing underwriters, if any, or
as any Electing Holders of at least 20% in aggregate principal amount of the
Registrable Securities at the time outstanding may reasonably request, addressed
to such Electing Holder or Electing Holders and the placement or sales agent, if
any, therefor and the underwriters, if any, thereof and dated the date of the
Effective Time of such Shelf Registration Statement (and if such Shelf
Registration Statement contemplates an underwritten offering of a part or all of
the Registrable Securities, dated the date of the closing under the underwriting
agreement relating thereto) (it being agreed that the matters to be covered by
such opinion shall include the matters set forth in Exhibit D of the Dealer
Manager Agreement to the extent applicable to an offering of this type); (C)
obtain a “cold comfort” letter or letters from the independent certified public
accountants of the Issuers addressed to the selling Electing Holders, the
placement or sales agent, if any, therefor or the underwriters, if any, thereof,
dated (i) the effective date of such Shelf Registration Statement and (ii) the
effective date of any prospectus supplement to the prospectus included in such
Shelf Registration Statement or post-effective amendment to such Shelf
Registration Statement which includes unaudited or audited financial statements
as of a date or for a period subsequent to that of the latest such statements
included in such prospectus (and, if such Shelf Registration Statement
contemplates an underwritten offering pursuant to any prospectus supplement to
the prospectus included in such Shelf Registration Statement or post-effective
amendment to such Shelf Registration Statement which includes unaudited or
audited financial statements as of a date or for a period subsequent to that of
the latest such statements included in such prospectus, dated the date of the
closing under the underwriting agreement relating thereto), such letter or
letters to be in customary form and covering such matters
 

--------------------------------------------------------------------------------


 
of the type customarily covered by letters of such type; (D) deliver such
documents and certificates, including, without limitation, officers’
certificates, as may be reasonably requested by any Electing Holders of at least
20% in aggregate principal amount of the Registrable Securities at the time
outstanding or the placement or sales agent, if any, therefor and the managing
underwriters, if any, thereof to evidence the accuracy of the representations
and warranties made pursuant to clause (A) above or those contained in Section
5(a) hereof and the compliance with or satisfaction of any agreements or
conditions contained in the underwriting agreement or other similar agreement
entered into by the Issuers pursuant to Section 3(e)(xvi); and (E) undertake
such obligations relating to expense reimbursement, indemnification and
contribution as are provided in Section 6 hereof;
 
(xviii) notify in writing each holder of Registrable Securities of any proposal
by the Issuers to amend or waive any provision of this Exchange and Registration
Rights Agreement pursuant to Section 9(h) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the substance of
the amendment or waiver proposed or effected, as the case may be;
 
(xix) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Conduct Rules”) of the Financial Industry
Regulatory Authority (“FINRA”) or any successor thereto, as amended from time to
time) thereof, whether as a holder of such Registrable Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such broker-dealer in complying with the
requirements of such Conduct Rules, including, without limitation, by (A) if
such Conduct Rules shall so require, engaging a “qualified independent
underwriter” (as defined in such Conduct Rules) to participate in the
preparation of the Shelf Registration Statement relating to such Registrable
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Shelf Registration Statement
is an underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Registrable Securities, (B) indemnifying any such
qualified independent underwriter to the extent of the indemnification of
underwriters provided in Section 6 hereof (or to such other customary extent as
may be requested by such underwriter), and (C) providing such information to
such broker-dealer as may be required in order for such broker-dealer to comply
with the requirements of the Conduct Rules; and
 
(xx) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, earning statements of the Issuers and their respective
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Issuers, Rule 158 thereunder).
 

 
 

--------------------------------------------------------------------------------

 

 
(f) In the event that the Issuers would be required, pursuant to Section
3(e)(viii)(F) hereof, to notify the Electing Holders, the placement or sales
agent, if any, therefor and the managing underwriters, if any, thereof, the
Issuers shall prepare and furnish to each of the Electing Holders, to each
placement or sales agent, if any, and to each such underwriter, if any, a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of Registrable Securities, such prospectus
conforms in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act, and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.  Each Electing Holder agrees that upon
receipt of any notice from the Issuers pursuant to Section 3(e)(viii)(F) hereof,
such Electing Holder shall forthwith discontinue the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities until such Electing Holder shall have received copies of
such amended or supplemented prospectus, and if so directed by the Issuers, such
Electing Holder shall deliver to the Issuers (at the Issuers’ expense) all
copies, other than permanent file copies, then in such Electing Holder’s
possession of the prospectus covering such Registrable Securities at the time of
receipt of such notice.
 
(g) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Issuers may require such Electing Holder to furnish to the Issuers such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act.  Each such Electing Holder agrees to
notify the Issuers as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Issuers or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Issuers any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.
 
4. Registration Expenses.  The Issuers agree, subject to the last sentence of
this Section 4, to bear and to pay or cause to be paid promptly all expenses
incident to the Issuers’ performance of or compliance with this Exchange and
Registration Rights Agreement, including, without limitation, (a) all Commission
and any FINRA registration, filing and review fees and expenses including,
without limitation, fees and disbursements of counsel for the placement or sales
agent or underwriters in connection with such registration, filing and review,
(b) all fees and expenses in connection with the qualification of the Notes for
offering and sale
 

--------------------------------------------------------------------------------


 
under the securities laws and blue sky laws referred to in Section 3(e)(xii)
hereof and determination of their eligibility for investment under the laws of
such jurisdictions as any managing underwriters or the Electing Holders may
designate, including, without limitation, any fees and disbursements of counsel
for the Electing Holders or underwriters in connection with such qualification
and determination, (c) all expenses relating to the preparation, printing,
production, distribution and reproduction of each registration statement
required to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing the Notes for delivery and the expenses of printing or
producing any underwriting agreements, agreements among underwriters, selling
agreements and blue sky or legal investment memoranda and all other documents in
connection with the offering, sale or delivery of Notes to be disposed of
(including, without limitation, certificates representing the Notes), (d)
messenger, telephone and delivery expenses relating to the offering, sale or
delivery of Notes and the preparation of documents referred in clause (c) above,
(e) fees and expenses of the Trustee under the Indenture, any agent of the
Trustee and any reasonable fees and expenses for counsel for the Trustee and of
any collateral agent or custodian, (f) internal expenses (including, without
limitation, all salaries and expenses of the Issuers’ officers and employees
performing legal or accounting duties), (g) fees, disbursements and expenses of
counsel and independent certified public accountants of the Issuers (including,
without limitation, the expenses of any opinions or “cold comfort” letters
required by or incident to such performance and compliance), (h) fees,
disbursements and expenses of any “qualified independent underwriter” engaged
pursuant to Section 3(e)(xix) hereof, (i) reasonable fees, disbursements and
expenses of one counsel for the Electing Holders retained in connection with a
Shelf Registration, as selected by the Electing Holders of at least a majority
in aggregate principal amount of the Registrable Securities held by Electing
Holders (which counsel shall be reasonably satisfactory to the Issuers), (j) any
fees charged by securities rating services for rating the Notes, and (k)
reasonable fees, expenses and disbursements of any other persons, including,
without limitation, special experts, retained by the Issuers in connection with
such registration (collectively, the “Registration Expenses”).  To the extent
that any Registration Expenses are incurred, assumed or paid by any holder of
Registrable Securities or any placement or sales agent therefor or underwriter
thereof, the Issuers shall reimburse such person for the full amount of the
Registration Expenses so incurred, assumed or paid promptly after receipt of a
request therefor.  Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.
 
5. Representations, Warranties and Covenants.  The Issuers represent and warrant
to each of the holders from time to time of Registrable Securities, as of the
date hereof, that:
 
(a) Each registration statement covering Registrable Securities and each
prospectus (including, without limitation, any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(e) or Section
3(c) hereof and any further amendments or supplements to any such registration
statement or prospectus, when it becomes effective or is filed with the
Commission, as the case may be, and, in the case of an underwritten offering of
Registrable Securities, at the time of the closing under the
 

--------------------------------------------------------------------------------


 
underwriting agreement relating thereto, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(e)(viii)(F) or Section 3(c)(iii)(F) hereof
until (ii) such time as the Issuers furnish an amended or supplemented
prospectus pursuant to Section 3(f) or Section 3(c)(iv) hereof, each such
registration statement, and each prospectus (including, without limitation, any
preliminary or summary prospectus) contained therein or furnished pursuant to
Section 3(e) or Section 3(c) hereof, as then amended or supplemented, will
conform in all material respects to the requirements of the Securities Act and
the Trust Indenture Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing; provided, however, that this covenant shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Issuers by a holder of Registrable Securities
expressly for use therein.
 
(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this covenant shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Issuers by a holder of Registrable Securities
expressly for use therein.
 
(c) The compliance by the Issuers with all the provisions of this Agreement and
the consummation of the transactions herein contemplated will not conflict with
or result in a material breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, lease, license, franchise agreement, permit or other material
agreement or instrument to which either of the Issuers or Charter Holdings or
the Issuers’ subsidiaries is a party or by which either of the Issuers or
Charter Holdings or the Issuers’ subsidiaries is bound or to which any of the
property or assets of the Issuers or Charter Holdings or the Issuers’
subsidiaries is subject, nor will such action result in any violation of the
provisions of the certificate of formation, limited liability company agreement,
the certificate of incorporation or bylaws of the Issuers or any statute or any
order, rule or regulation of any court or governmental agency or body, including
without limitation, the Communications Act of 1934, as amended, the Cable
Communications Policy Act of 1984, as amended, the Cable Television Consumer
Protection and Competition Act of 1992, as amended, and the Telecommunications
Act of 1996 (collectively, the “Cable Acts”) or any order, rule or regulation of
the Federal Communications Commission (the “FCC”), having jurisdiction over the
Issuers or Charter Holdings or the Issuers’ subsidiaries or any of their
properties, except for
 

--------------------------------------------------------------------------------


 
any such violation which would not materially impair the Issuers’ ability to
comply herewith; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required, including, without limitation, under the Cable Acts or any order, rule
or regulation of the FCC, for the consummation by the Issuers of the
transactions contemplated by this Exchange and Registration Rights Agreement,
except the registration under the Securities Act of the Notes, qualification of
the Indenture under the Trust Indenture Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under blue
sky laws in connection with the offering and distribution of the Notes.
 
(d) This Agreement has been duly authorized, executed and delivered by the
Issuers.
 
6. Indemnification.
 
(a) The Issuers, jointly and severally, agree to indemnify and hold harmless
each holder of Registrable Securities or Exchange Notes, as the case may be,
covered by any Exchange Offer Registration Statement or Shelf Registration
Statement (including each holder and, with respect to any prospectus delivery as
contemplated in Section 3(c)(ii) or (iv) hereof, each holder that is a
broker-dealer and elects to exchange for Exchange Notes any Registrable
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Issuers or any
affiliate of the Issuers) for Exchange Notes) (each an “Exchanging Dealer”), the
affiliates, directors, officers, employees and agents of each such holder and
each person who controls any such holder within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Exchange Offer Registration Statement or Shelf
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary prospectus or the prospectus included in any registration
statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Issuers will not be liable in any case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Issuers by or on behalf of any such holder
specifically for inclusion therein.  This indemnity agreement will be in
addition to any liability which the Issuers may otherwise have.
 
          The Issuers, jointly and severally, also agree to indemnify or
contribute as provided in Section 6(d) to Losses of any underwriter of
Registrable Securities or Exchange Notes, as the case may be, registered under a
Shelf Registration Statement, its directors, officers, employees or agents and
each person who controls such underwriter within the meaning of either
 

--------------------------------------------------------------------------------


 
the Securities Act or the Exchange Act, on substantially the same basis as that
of the indemnification of the holders provided in this Section 6(a) and shall,
if requested by any holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 3(e)(xvi) hereof.
 
(b) Each holder of Registrable Securities or Exchange Notes covered by an
Exchange Offer Registration Statement or Shelf Registration Statement
(including, with respect to any prospectus delivery as contemplated in Section
3(c)(ii) or (iv) or Section 3(f) hereof, each Exchanging Dealer) severally
agrees to indemnify and hold harmless the Issuers and each of their affiliates,
directors, employees, members, managers and agents and each Person who controls
the Issuers within the meaning of either the Securities Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Issuers to each such
holder, but only with reference to written information relating to such holder
furnished to the Issuers by or on behalf of such holder specifically for
inclusion in the documents referred to in the foregoing indemnity.  This
indemnity agreement will be in addition to any liability which any such holder
may otherwise have.
 
(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses; and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above.  The
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, except as provided in the
next sentence, after notice from the indemnifying party to such indemnified
party of its election to so assume the defense thereof, the indemnifying party
shall not be liable to such indemnified party for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  Notwithstanding the indemnifying party’s rights in the
prior sentence, the indemnified party shall have the right to employ its own
counsel (and one local counsel), and the indemnifying party shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party.  No
indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties.  An indemnifying party shall not be
 

--------------------------------------------------------------------------------


 
 
liable under this Section 6 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.
 
(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party agrees to
contribute to the aggregate losses, claims, damages and liabilities (including,
without limitation, legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which such
indemnifying party may be subject in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and by the indemnified party on the other from the offering of the Notes.  If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (c) above, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations.  Benefits received by
the Issuers shall be deemed to be equal to the sum of (x) the total net proceeds
from the initial placement of the Notes (before deducting expenses) reflected in
the Dealer Manager Agreement and (y) the total amount of Special Interest which
the Issuers were not required to pay as a result of registering the securities
covered by the Exchange Offer Registration Statement or Shelf Registration
Statement which resulted in such Losses.  Benefits received by the holders shall
be deemed to be equal to the total purchase discounts and commissions as
reflected in the Dealer Manager Agreement, and benefits received by any other
holders shall be deemed to be equal to the proceeds received from the sale of
the Registrable Securities or Exchange Notes, as applicable.  Benefits received
by any underwriter shall be deemed to be equal to the total underwriting
discounts and commissions, as set forth in the prospectus forming a part of the
Exchange Offer Registration Statement or Shelf Registration Statement which
resulted in such Losses.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party on the one hand or the
indemnified party on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the holders or any agents or underwriters or all of them
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d).  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this subsection (d), no holder shall
be required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such holder from
 

--------------------------------------------------------------------------------


 
the sale of Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) exceeds the amount of any damages which such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, and no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price of the Registrable Securities underwritten by it and distributed to the
public exceeds the amount of any damages which such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  The holders’ and any underwriters’ obligations in
this subsection (d) to contribute are several in proportion to the principal
amount of Registrable Securities registered or underwritten, as the case may be,
by them, and not joint.  Notwithstanding the provisions of this paragraph (d),
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  For purposes of this
Section 6, each person who controls any holder, agent or underwriter within the
meaning of either the Securities Act or the Exchange Act and each director,
officer, employee and agent of a holder, agent or underwriter shall have the
same rights to contribution as such holder, agent or underwriter, and each
person who controls the Issuers within the meaning of either the Securities Act
or the Exchange Act and each officer and director of the Issuers shall have the
same rights to contribution as the Issuers, subject in each case to the
applicable terms and conditions of this paragraph (d).
 
(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any holder or the
Issuers or any of the officers, directors or controlling persons referred to in
this Section hereof, and will survive the sale by a holder of securities covered
by an Exchange Offer Registration Statement or Shelf Registration Statement.
 
7. Underwritten Offerings.
 
(a) Selection of Underwriters.  If any of the Registrable Securities covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Issuers.
 
(b) Participation by Holders.  Each holder of Registrable Securities hereby
agrees with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
 
          8. Rule 144.  Each of the Issuers covenants to the holders of
Registrable Securities that to the extent it shall be required to do so under
the Exchange Act, it shall timely file the reports required to be filed by it
under the Exchange Act or the Securities Act (including, without limitation, the
reports under Section 13 and 15(d) of the Exchange Act referred to in

 
 

--------------------------------------------------------------------------------

 
 
subparagraph (c)(1) of Rule 144 adopted by the Commission under the Securities
Act), and shall take such further action as any holder of Registrable Securities
may reasonably request, all to the extent required from time to time to enable
such holder to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144
under the Securities Act, or any similar or successor rule or regulation
hereafter adopted by the Commission.  Upon the request of any holder of
Registrable Securities in connection with that holder’s sale pursuant to Rule
144, the Issuers shall deliver to such holder a written statement as to whether
it has complied with such requirements.
 
9. Miscellaneous.
 
(a) No Inconsistent Agreements.  The Issuers represent, warrant, covenant and
agree that they have not granted, and shall not grant, registration rights with
respect to Registrable Securities or any other Notes which would be inconsistent
with the terms contained in this Exchange and Registration Rights Agreement.
 
(b) Specific Performance.  The parties hereto acknowledge that there would be no
adequate remedy at law if the Issuers fail to perform any of their obligations
hereunder and that the holders of the Registrable Securities may be irreparably
harmed by any such failure, and accordingly agree that the holders, in addition
to any other remedy to which they may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of the Issuers under
this Exchange and Registration Rights Agreement in accordance with the terms and
conditions of this Exchange and Registration Rights Agreement, in any court of
the United States or any State thereof having jurisdiction.
 
(c) Notices.  All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) when delivered by hand, if delivered personally or by courier,
(ii) when sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered or certified mail, return receipt requested
or (iii) three days after being deposited in the mail (registered or certified
mail, postage prepaid, return receipt requested) as follows:  If to the Issuers,
c/o CCH II, LLC, 12405 Powerscourt Drive, St. Louis, Missouri, 63131,
Attention:  General Counsel, and if to a holder, to the address of such holder
set forth in the security register or other records of the Issuers, or to such
other address as the Issuers or any such holder may have furnished to the other
in writing in accordance herewith, with a copy in like manner c/o Banc of
America Securities, LLC, Attn: Jami Friedman, Legal Department, 9 West 57th
Street, 6th Floor, New York, New York  10019.  Notices of change of address
shall be effective only upon receipt.
 
(d) Parties in Interest.  All the terms and provisions of this Exchange and
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders.  In the event that any person shall acquire
Registrable Securities, in any manner, whether by gift, bequest, purchase,
operation of law or otherwise, such transferee shall, without any further
writing or action of any kind, be deemed a beneficiary hereof for all purposes
and such Registrable Securities shall be held subject to all the terms of this
Exchange and Registration Rights Agreement, and by taking and holding such
Registrable Securities such transferee shall be entitled to receive the
benefits,
 

--------------------------------------------------------------------------------


 
and be conclusively deemed to have agreed to be bound by all the applicable
terms and provisions, of this Exchange and Registration Rights Agreement.  If
the Issuers shall so request, any such successor, assign or transferee shall
agree in writing to acquire and hold the Registrable Securities subject to all
the applicable terms hereof.
 
(e) Survival.  The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Exchange and Registration
Rights Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder, any agent or underwriter or any director, officer or
partner thereof, or any controlling person of any of the foregoing, and shall
survive delivery of and exchange for the Registrable Securities pursuant to the
Dealer Manager Agreement and the transfer and registration of Registrable
Securities by such holder and the consummation of the Exchange Offer.
 
(f) GOVERNING LAW.  THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(g) Headings.  The descriptive headings of the several Sections and paragraphs
of this Exchange and Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Exchange and Registration Rights
Agreement and shall not affect in any way the meaning or interpretation of this
Exchange and Registration Rights Agreement.
 
(h) Entire Agreement; Amendments.  This Exchange and Registration Rights
Agreement and the other writings referred to herein (including, without
limitation, the Indenture and the form of Notes) or delivered pursuant hereto
which form a part hereof contain the entire understanding of the parties with
respect to its subject matter.  This Exchange and Registration Rights Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter.  This Exchange and Registration Rights Agreement
may be amended and the observance of any term of this Exchange and Registration
Rights Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument duly
executed by the Issuers and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding.  Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
 
(i) Inspection.  For so long as this Exchange and Registration Rights Agreement
shall be in effect, this Exchange and Registration Rights Agreement and a
complete list of the names and addresses of all the holders of Registrable
Securities shall be made available for inspection and copying, upon reasonable
prior notice, on any business day during normal busness hours by any holder of
Registrable Securities for proper purposes only (which shall include any purpose
related to the rights of the holders of Registrable Securities under the Notes,
the Indenture and this Exchange and Registration Rights Agreement) at the
offices of the Issuers at the
 

--------------------------------------------------------------------------------


 
 
address thereof set forth in Section 9(c) above and at the office of the Trustee
under the Indenture.
 
(j) Counterparts.  This agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
 
(k) Severability.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
 
(l) Securities Held by the Issuers, etc.  Whenever the consent or approval of
holders of a specified percentage of principal amount of Registrable Securities
or Exchange Notes is required hereunder, Registrable Securities or Exchange
Notes, as applicable, held by the Issuers or their affiliates (other than
subsequent holders of Registrable Securities or Exchange Notes if such
subsequent holders are deemed to be affiliates solely by reason of their
holdings of such Registrable Securities or Exchange Notes) shall not be counted
in determining whether such consent or approval was given by the holders of such
required percentage.
 

 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the holders, this letter and such acceptance hereof shall
constitute a binding agreement between each of the holders and the Issuers.
 
Very truly yours,


 
CCH II, LLC,
   as an Issuer
 
By:          s/ Eloise E. Schmitz
Name:    Eloise E. Schmitz
Title:      Executive Vice President and
Chief Financial Officer


 
CCH II CAPITAL CORP.,
                                   as an Issuer
 
By:          s/ Eloise E. Schmitz
Name:     Eloise E. Schmitz
Title:       Executive Vice President and
Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

CHARTER COMMUNICATIONS HOLDINGS,
LLC
   as a guarantor
 
By:          s/ Eloise E. Schmitz
Name:    Eloise E. Schmitz
Title:      Executive Vice President and
Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

Accepted as of the date hereof:
 
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
as Representatives of the holders
 
By:  BANC OF AMERICA SECURITIES LLC
 
By:        s/ Andrew C. Karp
Name: Andrew C. Karp
Title: Managing Director



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CCH II, LLC
 
CCH II CAPITAL CORP.
 
INSTRUCTION TO DTC PARTICIPANTS
 
(Date of Mailing)
 
URGENT — IMMEDIATE ATTENTION REQUESTED
 
DEADLINE FOR RESPONSE:  [DATE](a)
 
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the CCH II, LLC (“CCH II”) and CCH II
Capital Corp. (collectively, the “Issuers”) 10.25% Senior Notes due 2013 (the
“Notes”) are held.  The Issuers and Charter Communications Holdings, LLC are
collectively referred to herein as the “Issuers”.
 
The Issuers are in the process of registering the Notes under the Securities Act
of 1933, as amended, for resale by the beneficial owners thereof. In order to
have their Notes included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
 
It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible as their rights to have the Notes
included in the registration statement depend upon their returning the Notice
and Questionnaire by [_________].  Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Notes through
you.  If you require more copies of the enclosed materials or have any questions
pertaining to this matter, please contact the Issuers c/o CCH II, LLC, 12405
Powerscourt Drive, St. Louis, Missouri, 63131, Attention:  General Counsel.
 
(a)           Not less than 20 calendar days from date of mailing.
 

 
 

--------------------------------------------------------------------------------

 

CCH II, LLC
 
CCH II CAPITAL CORP.
 
Notice of Registration Statement
and
Selling Securityholder Questionnaire
 
 
(Date)
 
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Registration Rights Agreement”) between the Issuers, Charter Communications
Holdings, LLC (“Charter Holdings”), and the Representatives named
therein.  Pursuant to the Registration Rights Agreement, the Issuers have filed
with the United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Issuers’ Notes.  A copy of the Registration
Rights Agreement is attached hereto.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
 
Each beneficial owner of Registrable Securities is entitled to have the
Registrable Securities beneficially owned by it included in the Shelf
Registration Statement.  In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire (“Notice and Questionnaire”) must be completed,
executed and delivered to the Issuers’ counsel at the address set forth herein
for receipt ON OR BEFORE [Deadline for Response].  Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the prospectus forming a
part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related prospectus.
 

 
 

--------------------------------------------------------------------------------

 

ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 6 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.
 
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and the Trustee the Notice of Transfer Pursuant to Registration Statement set
forth in Exhibit B to the Registration Rights Agreement.
 
The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:
 
QUESTIONNAIRE
 
(1)
(a)
Full Legal Name of Selling Securityholder:

 
(b)          Full Legal Name of Registered Holder (if not the same as in (a)
above) of Registrable Securities Listed in Item (3) below:
 
(c)          Full Legal Name of DTC Participant (if applicable and if not the
same as (b) above) Through Which Registrable Securities Listed in Item (3) below
are Held:
 
(2)
Address for Notices to Selling Securityholder:

 
 
_______________________________

 
 
_______________________________

 
 
_______________________________

 
Telephone:
_______________________________

 
Fax:
_______________________________

 
Contact Person:
_______________________________

 
(3)
Beneficial Ownership of Notes:

 
 
Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.

 
 
(a)
Principal amount of Registrable Securities beneficially owned:

 
 
                                                                                                                           

 

 
CUSIP No(s). of such Registrable
Securities:                                                                                    
 

 

 
 

--------------------------------------------------------------------------------

 

 
(b)
Principal amount of Notes other than Registrable Securities beneficially owned:

 
 
                                                                                                                            

 
CUSIP No(s). of such other Notes:
                                                                                                 
 

 
 
(c)
Principal amount of Registrable Securities which the undersigned wishes to be
included in the Shelf Registration
Statement:                                                       
 

 
 
CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration
Statement:                                                                                                                              

 
(4)
Beneficial Ownership of Other Securities of the Issuers:

 
 
Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Issuers other than the Notes listed above in Item (3).

 
 
State any exceptions here:

 
(5)
Relationships with the Issuers:

 
 
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Issuers (or their respective predecessors or affiliates) during the past three
years.

 
 
State any exceptions here:

 
(6)
Plan of Distribution:

 
 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents.  Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices.  Such sales may be effected in transactions (which may involve crosses
or block transactions) (i) on any national securities exchange or quotation
service on which the Registered Notes may be listed or quoted at the time of
sale, (ii) in the over-the-counter market, (iii) in transactions otherwise than
on such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options.  In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume.  The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such Notes.

 

 
 

--------------------------------------------------------------------------------

 

 
State any exceptions here:

 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act including, without limitation, Regulation M.
 
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Issuers and Charter Holdings in
connection with the preparation of the Shelf Registration Statement and related
prospectus.
 
In accordance with the Selling Securityholder’s obligation under Section 3(e) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Issuers of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect.  All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:
 
 
(i)
To the Issuers:

 
 
CCH II, LLC

 
CCH II Capital Corp.

 
Charter Communications Holdings, LLC

 
12405 Powerscourt Drive

 
St. Louis, Missouri  63131

 
Attention:  General Counsel

     
 
 
with a copy to:

 
Thompson Coburn LLP

 
One US Bank Plaza

 
St. Louis, MO 63101



 
Attention: Thomas Proost



Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers’ counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall
 

--------------------------------------------------------------------------------


 
be enforceable by the respective successors, heirs, personal representatives,
and assigns of the Issuers and the Selling Securityholder (with respect to the
Registrable Securities beneficially owned by such Selling Securityholder and
listed in Item (3) above).  This Agreement shall be governed in all respects by
the laws of the State of New York without giving effect to any provisions
relating to conflicts of laws.
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:  ____________________
 
 
 

--------------------------------------------------------------------------------



Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)
 
By:          ___________________________________________
 
Name:
             Title:
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS’ COUNSEL AT:
 
 
Thompson Coburn LLP

 
One US Bank Plaza

 
St. Louis, MO 63101

 
 
Attention:  Thomas Proost

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
 
CCH II, LLC
CCH II Capital Corp.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel
 
The Bank of New York Mellon Trust Company, N.A., as trustee
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention:  Trust Officer
 
Re:           The Notes as listed on Annex A attached hereto
 
Dear Sirs:
 
Please be advised that ________________ has transferred $___________ aggregate
principal amount of the above-referenced Notes pursuant to an effective
Registration Statement on Form S-1 (File No. 333-____) filed by the Issuers and
Charter Communications Holdings, LLC.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such prospectus opposite such
owner’s name.
 
Dated:
 
Very truly yours,
 
_____________________________
                            (Name)
 
By:                                                                                             
                                   (Authorized Signature)

 
 

--------------------------------------------------------------------------------

 

Annex A
 
CCH II Notes:
10.25% Senior Notes due 2013







 
Ann. A-1
 
 
 

--------------------------------------------------------------------------------

 

 
 